Citation Nr: 1411187	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in March 2012 and in June 2013, when it was remanded for additional development.

The Veteran testified before a Travel Board hearing in September 2011.  A transcript of the hearing is associated with the claims-file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran did not suffer any new or additional disability associated with CVA as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for CVA have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Letters dated in September 2007 and December 2007 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The December 2007 letter also provided notice concerning the evaluation and the effective date that could be assigned should service connection / 38 U.S.C.A. § 1151 benefits be granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were sent prior to the March 2008 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all pertinent identified medical records, including VA and private medical records.  The Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims-file.

VA has afforded the Veteran VA examination  with medical opinions in connection with this appeal including in accordance with the Board's remand directives seeking to ensure the development of adequate medical opinions.  VA examination reports and medical opinions dated in January 2008, April 2012, and July 2013 are of record.

The Board finds that the set of VA examination reports, now featuring the updated medical opinion presented in the July 2012 report, now adequately addresses the critical questions at issue.  The VA examination reports present sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that they present adequate and probative evidence in this case.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board finds that the actions directed by the Board's prior remands have been adequately completed in this case.  In particular, the Board again notes that the VA examination reports now present the sought probative evidence addressing the pertinent medical questions at issue in this case.  The Board finds that the actions directed by the prior remands have been completed in substantial compliance with the terms and purposes of those directives.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Analysis

The Veteran contends, in part, that VA prescribed and discontinued medications in a manner that increased his risk of stroke.  He furthermore contends that VA failed to timely treat his hypertension.  The Veteran asserts that the medication changes and/or the delay in treatment caused him to ultimately suffer a cerebrovascular accident.  He seeks compensation under the provisions of 38 U.S.C.A. § 1151.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same; in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in VA's electronic data storage systems, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran's contentions raise a question of whether a documented change in the Veteran's prescriptions instructed by the VA physician at a January 2003 urgent care consultation constituted an instance of fault on the part of VA that caused the Veteran's later cerebrovascular accident (CVA).  The Veteran suffered the CVA in April 2003; this is well documented in April and May hospitalization records from Mercy San Juan Center, submitted on multiple occasions including in November 2011 in VBMS.  He asserts that he was compliant with all instructions from his VA medical treatment but was unable to obtain the recommended follow-up appointment with a cardiologist because of VA's inability or failure to schedule him for such an appointment.  The Veteran contends that his stroke was a consequence of a VA medical provider changing his prescription and/or the VA's failure to provide the recommended cardiologist consultation.  The Veteran asserts that the uncontrolled hypertension to which his CVA has been medically attributed would have been controlled, and the CVA would not have occurred, but for the alleged fault of VA in connection with his medical care.

The basic facts surrounding the Veteran's VA medical care and the occurrence of his CVA are not in dispute.  For the purposes of this analysis, the Board accepts the indications of the evidence of record and the Veteran's contentions that (1) VA changed his prescriptions in January 2003 (documented in VBMS on VA Form 10-10M, submitted to the record on multiple occasions including in August 2007), (2) that the Veteran was advised to follow-up with a cardiologist (also documented in the January 2003 report), (3) that the Veteran was unable to obtain an appointment with a VA cardiologist in the months following January 2003, and (4) that the Veteran suffered a CVA attributed in part to uncontrolled hypertension in April 2003 (the hospitalization report includes the likely attribution to "uncontrolled hypertension").  The Board shall not belabor these points by detailing all of the evidence on these matters as these facts are not in dispute for the purposes of this decision.

Also, the Veteran and his family have gone to some effort to submit evidence demonstrating that the Veteran was compliant with his prescribed medication instructions during the period pertinent to this case.  Although there had been contrary indications in the record in earlier stages of this appeal, the Veteran and his family have obtained a correction of a pertinent April 2003 hospitalization report and have established, to the Board's satisfaction, that the Veteran was compliant with his prescribed medication instructions for the purposes of this analysis.  The Board shall accordingly not belabor this point by detailing all of the various documentation with specific prescription medication information from the pertinent period.

Additionally, the Veteran and his family have submitted medical evidence and witness statements demonstrating that the CVA has caused significant residual chronic disability in the Veteran.  This fact is also not in dispute and is accepted for the purposes of this analysis; the Board shall not belabor the point with a detailing of all of the evidence on this matter.

The essential questions in dispute and of the greatest importance in this analysis concern (1) whether the Veteran's CVA is medically attributable to any detail or event of his VA medical care, and (2) if so, whether the relevant detail or event of VA medical care was an instance of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.

The January 2008 VA examination report developed in connection with the claim explains that during the pertinent January 2003 urgent care visit, the Veteran "was found to have elevated liver function tests.  [T]his necessitated discontinuing Pravachol and Niaspan (dyslipidemia drugs), as these medications are contraindicated in liver dysfunction.  These medications are not useful in the management of hypertension."  The Board briefly observes that review of the January 2003 VA urgent care consultation report appears to show that the Veteran was instructed to discontinue Pravachol, but it appears to the Board's review of the handwritten report that he was instructed to begin taking Niaspan instead of Pravachol.  The Board notes that the testimony presented at the Veteran's September 2011 Board hearing also indicates that the Veteran and his spouse recall that the VA doctor in January 2003 prescribed that the Veteran stop taking clonidine pills and Pravachol, and instead use clonidine patches and start Niaspan.  This appears to be consistent with the markings on the report of the pertinent January 2003 consultation, which shows "D/C clonidine pills" and "D/C Pravachol" multiple times, but otherwise lists pertinent medications without a "D/C" indication and presents dosage information consistent with the initiation of a new prescription.

The Board remanded this case in March 2012 for clarification of the January 2008 VA medical opinion due to the fact that a potentially pertinent detail of documented medical history cited by the opinion involved a possible misreading of somewhat ambiguous medical records.  An updated medical opinion was obtained for the purpose of ensuring that the medical opinion relied upon a correct factual predicate.  However, subsequent to the preparation of the updated medical opinion, the Veteran obtained and submitted a revised version of a pertinent cited medical record, substantially changing (reversing) another pertinent fact expressly relied upon in the VA medical opinion's analysis.

Specifically, the updated April 2012 VA medical opinion addressing this matter presents the pertinent conclusion that the Veteran's stroke was "not caused by, or related to incurred disability as a result of VA treatment."  This conclusion was based upon the rationale that the stroke, as explained by the April 2012 opinion: "is most likely related to veteran's noncompliance."  In this regard, the VA examiner cites two points of noted noncompliance: (1) that the Veteran did not see a cardiologist in the timeframe that had been advised, and (2) that the "Veteran was not using Clonidine TTS-3 patch (as recommended by 1/2003 ER physician) during 4/2003 admission for acute hemorrhagic stroke, he was taking oral Clonidine instead."  The VA examiner's belief that the Veteran had been noncompliant with the medical instruction to use the Clonidine patch appears to have been based upon reading an April 2003 hospital report which presents a list of the Veteran's medications as of the time of his stroke; the list includes "clonidine 0.1 mg in the morning and 0.2 mg in the evening, Klonopin patch 0.3 mg once a week."  The Veteran and his spouse, who has indicated that she has some medical training, have repeatedly expressed that this text in the report is in error.  They have asserted, including during the September 2011 Board hearing, that the list is clearly in error because at least one of the cited medications does not actually exist in the form suggested by the list.  Significantly, in November 2012, the Veteran submitted documentation that appears to show that the physician who authored and signed the pertinent April 2003 hospital report later approved, in June 2012, a "CORRECTED REPORT" involving striking-out the above-quoted text regarding the Veteran's medications.  The revision includes writing indicating that the line had been in "error."  The errant text is replaced with the new line: "clonidine patch 0.3 mg once a week."  (This correction was previously discussed by the Board in the prior June 2013 remand, and was also discussed by a VA examiner in the July 2013 VA examination report.  Although the correction is not apparent in the recently scanned electronic version of the record, the Board continues to accept the facts of the correction as described and as asserted by the Veteran.)

This revision changed the content of key evidence cited by the April 2012 VA medical opinion: the newly revised version of the April 2003 report now indicates that the Veteran was in fact using a clonidine patch at that time.  The Board remanded this matter again in June 2013 to obtain another amended VA examination report accounting for the current correct facts reflected in the updated evidence of record.

The resulting updated July 2013 VA examination report (added to VBMS in September 2013), from the same examiner that prepared the April 2012 VA examination report, indicates that the claims-file was again reviewed.  The VA examiner noted that the corrected version of the April 2003 hospital report received by VA in November 2012, and also noted VA pharmacy records "showing veteran's treatment with Clonidine 0.3mg/24hr patch (1/31/2003-7/8/2003) are reviewed, acknowledged and greatly appreciated."  The VA examiner notes that the updated "[m]edical records factually indicate veteran was compliant with Clonidine patch at the time of his thalamic hemorrhagic stroke/CVA in 4/2003."  The VA examiner explains: "However, despite this significant apparent change in the content of the April 2003 hospital report and additional information provided, does not affect the conclusions drawn in providing responses and analysis to this inquiry."  Specifically, the VA examiner concludes: "The veteran's thalamic hemorrhage stroke/CVA in 4/2003 is less likely than not a proximate cause or the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable."

The VA examiner discusses that the "veteran was appropriately managed and treated appropriately by the VA in 1/2003 and by Mercy San Juan Medical Center in 4/2003 (those records indicate veteran was being treated with multiple antihypertensive medications for his labile Hypertension.)"    The discussion further cites that the "Veteran has numerous vascular risk factors for CVA (including longstanding premature CAD, labile HTN, TIA in 2001, Hyperlipidemia, Diabetes, natural age, genetic predisposition with familial history of premature vascular disease.)"  In light of these factors, the VA examiner finds: "The preponderance of available medical evidence and expertise makes it less likely than not that VA is the proximate cause of his 4/2003 CVA," citing that "[t]here is no medical knowledge allowing prediction of hypertensive emergencies and strokes considering veteran's risk factors while on optimal antihypertensive treatment."

Significant discussion in the VA examiner's prior April 2012 VA medical opinion was left unchanged by the addendum.  Such discussion examined the January 2003 VA urgent care treatment and explained: "Veteran was taking pravachol which was discontinued (due to elevated liver function tests.)  It is unclear whether Niaspan was discontinued or initiated.  However, that said neither of these drugs (Pravachol or Niaspan) are relevant, pertinent or useful for treatment of veteran's hypertension."  The VA examiner explained that there "is no clinical correlation/nexus or proximate cause between Pravachol, Niaspan, changes made to these medications in Jan 2003 and [the CVA]."  The VA examiner found, consistent with the amended July 2013 report, that "[t]here is no evidence of any disability found to have resulted from the VA treatment.  The proximate cause was not the result of either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or an event not reasonably foreseeable," based upon finding that "[t]he Veteran was appropriately managed and treated by all medical providers."  The Board notes that this conclusion was endorsed and re-affirmed by the authoring physician after considering the updated and corrected evidence of record.

The Board also notes, now with the medical evidence of record indicating that Pravachol and Niaspan are not relevant to the treatment of the Veteran's hypertension, that there is no pertinent inaccuracy in the factual predicate discussed in the January 2008 VA examiner's analysis of this case.  That report, informed by review of the claims-file, does not rely upon any suggestion of non-compliance on the Veteran's part when the VA examiner concluded: "Veteran was appropriately treated and released from ED 1/03."  Furthermore, significantly, the January 2008 VA examiner indicates that regardless of the Veteran's frustration in unsuccessful efforts to schedule a VA cardiology consultation, it is beyond to scope of medical knowledge to attribute any probability of CVA to the delay in cardiology consultation: "He was told to see Cardiologist in one month, but failed to do so.  However, that said, there is no medical knowledge that would allow prediction of hypertensive emergencies and stroke.  The veteran is genetically predisposed to vascular disease in general."  The January 2008 VA examiner concluded: "There is no evidence of lack of proper treatment, carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of guilt found.  This veteran appears to have been well cared for."

A private January 2012 private medical report indicates, in pertinent part: "The family has asked that I review over 100 pages of medical documents to determine if the standard of care was met regarding this patient's stroke.  I informed them and emphatically that I was not going to be doing this...."  No medical opinion addressing the questions of causation or standard of care pertinent to this case is presented in this report.

The sum of the medical opinions from trained medical doctors addressing this case appear to agree that the Veteran's CVA was not a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.  The medical opinions from trained medical doctors explain this conclusion with reliance upon the correct factual history in pertinent regards, reference to the medical standard of care, and also explanation that the Veteran's CVA was associated with a number of significant risk factors in the Veteran's case that were not due to VA medical care.

The only contrary opinions of record are those of the Veteran and his spouse.  The Veteran's spouse has indicated that she has some medical training, described at the September 2011 Board hearing as: "I was like six weeks from graduating from nursing school [before stopping due to a death in the family]."  She noted that "I've only worked basically with endochronology [sic - transcription mistyped endocrinology] and sometime with family practice, but never into any other specialties other than that."  The Board recognizes the training of the Veteran's spouse.  However, the Board finds that the medical opinions, with explained rationales, from trained medical doctors are more probative and persuasive in addressing the complex medical questions in this case than the medical opinion of the Veteran's spouse.  In this regard, the Board has considered the greater degree of medical training and expertise possessed by the medical doctors along with the consistency of their analysis and discussion of pertinent information and principles in this matter.

The Veteran's own lay opinion on the questions of etiology and medical practices is not competent evidence in this matter.  These matters are complex medical questions beyond the scope of lay observation, especially in light of the existing alternative etiological factors (such as the Veteran's several significant risk factors for CVA identified in the medical evidence).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Veteran is a layperson and does not otherwise cite to supporting medical opinion or clinical or medical treatise evidence shown to pertain to the specific facts of this case.

The preponderance of the probative competent evidence in the record that addresses these questions weighs against the Veteran's claim.  These opinions are by a medical professionals (who are competent to provide such opinions), and the opinions identified by the Board as most probative reflect familiarity with the pertinent facts of record and are accompanied by rationales that refer to accurate factual data for support.  The Board finds that the VA examiners' opinions from medical doctors are the most probative opinions on the essential medical questions in this matter and are more persuasive than the lone contrary opinion of the Veteran's spouse.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for CVA.  Accordingly, that claim must be denied.


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


